                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 19-2502 FMO (AFMx)                                           Date   August 14, 2019
 Title           Sam Kim v. Maximiana Barajas, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                          None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                    None Present                                           None Present
 Proceedings:            (In Chambers) Order to Show Cause Re: Dismissal Re: Lack of
                         Prosecution

        By Order dated July 30, 2019, plaintiff was ordered to show cause, on or before August 6,
2019, why defendant Maximiana Barajas (“Barajas”), should not be dismissed for lack of
prosecution. (See Dkt. 18, Court’s Order of July 30, 2019). The OSC stated that it would stand
submitted upon the filing of plaintiff’s response, an answer by Barajas, or an application for entry
of default. (See id.). On August 5, 2019, plaintiff filed a request for entry of default as to Barajas.
(See Dkt. 20). However, on August 7, 2019, the Clerk issued a Notice of Deficiency as to the
request for entry of default, (see Dkt.21), noting the deficiencies in plaintiff’s request, (see id.), and
directing plaintiff to “file a new Request/Application with noted deficiencies corrected in order to
have default reconsidered.” (Id.). As of the date of this Order, plaintiff has not filed a new request
for entry of default as to Barajas. (See, generally, Dkt.).

      The court will provide plaintiff one final opportunity to file a request for entry of default with
respect to Barajas. Based on the foregoing, IT IS ORDERED THAT:

     1. Plaintiff shall file and serve a request for entry of default as to Barajs no later than
August 19, 2019.

        2. Plaintiff is admonished that failure to file a compliant request for entry of default by the
August 19, 2019, deadline shall result in the dismissal, without prejudice, of the subject defendant
for lack of prosecution and failure to comply with a court order. See Fed. R. Civ. P. 41(b); Link v.
Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962)


                                                                                        00     :    00

                                                          Initials of Preparer               vdr




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                   Page 1 of 1
